Title: To Benjamin Franklin from Ingenhousz, 14 January 1785
From: Ingenhousz, Jan
To: Franklin, Benjamin


				
					Dear friend!
					Vienne en Autriche Jan. 14. 1785
				
				I send this inclosed in a lettre to Dr. LeBegue by a privat hand, only to inform you, that I continue in good health, and to make you remembre how much I desire to hear from you. I was in hopes, that, now your country enjoys the happiness, that has been the object of your desires, you would spend the remainder of your days in Philosophical leasure, as you proposed to doe. But I see with great concern, that politicks keep you still out of the philosophical world, and ingross all your attention. If this my disappointment is a real loss for the sciences, it is a particular loss for me, as you may have observed in my last letters. It would have been a particular Satisfaction to me if you had had a moment time to inform me, if the inclosed lettres, to mr. Williams, Wharton, Duker &c have been recieved and forwarded. You know very well, how much I am concerned in the affaires of mr. Wharton, of whom I hear nothing at all.
				
				I hear from time to time by mere accident, that you continue in tolerably good health. Not long ago I was inform’d of it by the Countesse de Fries, who I introduced to you last year. However great the plaisur of such happy intelligence may be for me, yet it would be an infinitely greater satisfaction for me to be informed of your good health by your self. Some weaks ago I recieved some few German American Newspapers, which came from you. But I was Greately disappointed in finding them unaccompanyed by a lettre. However, I trust upon your promis and your frindship to me, to hear Soon of you, before the treatening ware between France and the Emperour breaks out and shut of our correspondence. I doe not dare to make you any reflexions on this head, except that I lament the fate of my Country and of mankind.
				You will be Sorry to hear the good bishop I recommended to you is dead. Poor man was not one of the best philosophers, tho verry desirous to become one.
				Give my best Compliments to your grandson.
				My book Melanges de Physique et de medecine, dedicated to you, now above three years in the press and finish’d a whole year ago, is however not yet publish’d. The German translation of that book is not only sold out, but a second edition and a second volum of it is all ready printed and perhaps sold out for the half. Who provoking this is you may judge. Mr. le begue de Presle has the care of it. He professes to be my friend.
				
				I am very respectfully My dear Friend Your most obedient humble servant
				
					J. Ingen Housz
				
			 
				Addressed: à Son Excellence / Mr. Benj. Franklin / Ministre Plenip. des Etats unis / de l’Amerique / a Passy
			